DETAILED ACTION
1.	This communication is in response to the Application filed on 9/9/2020. Claims 1-20 are pending and have been examined. 
Claim Rejections - 35 USC § 103
2.	Claims 1-8, 10-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20080059195; hereinafter BROWN) in view of San Martin et al. (US 20150127594; hereinafter San Martin). 
 	As per claim 1, BROWN (Title: Automatic pruning of grammars in a multi-application speech recognition interface) discloses “An electronic apparatus comprising: a memory configured to store information regarding a plurality of voice assistants; and a processor (BROWN, [Abstract], Management of multiple voice-controlled applications <read on voice assistants which can be broadly interpreted>; [0017], the computing device 100 typically includes at least one processing unit 102 and system memory 104) configured to: 
based on an input voice of a user being received via a microphone, [ identify a voice assistant ] among the plurality of voice assistants based on the input voice; identify whether the identified voice assistant is able to provide a response to the input voice, by inputting a text converted from the input voice to [ an artificial intelligence model trained based on texts ] recognizable by the identified voice assistant (BROWN, [0020], audio input devices 113 .. a speech recognition system  <read on text transcription> .. microphones; Fig. 5; [0047], a speech recognition interface .. Each application provides a list of five commands to be registered and used by the control application. For example, navigation assistance application 504 may provide commands “plan route”, “directions”, “location”, “map”, and “zoom” as designated by reference numeral 505. Satellite radio tuner application 506 may provide the commands 507 <read on ready mechanisms to identify any application or voice assistant and to identify if the application or voice assistant is able to respond based on the associated registered commands, where registered commands read on recognizable voices>); 
based on the identified voice assistant being identified to be unable to provide a response to the input voice, obtain a response to the input voice from at least one of the plurality of voice assistants other than the identified voice assistant; and provide at least one of a plurality of obtained responses as a response to the input voice (Examiner’s Note: This limitation is questionable because there is no guarantee that at least one of the other voice assistants is able to provide a response to the input voice, so how to choose the at least one voice assistant is unclear. Besides, from the rejection rationale detailed above, it is clear that the references taught all of the recited limitations. Also see detailed rejection rationale in each dependent claim).”
BROWN does not expressly disclose “identify a voice assistant .. an artificial intelligence model trained based on texts ..” However, the feature is taught by San Martin (Title: Transfer learning for deep neural network based hotword detection).
In the same field of endeavor, San Martin teaches: [0020] “Upon determination that a sequence of frames contains a digital representation of one of the specific keywords, or has probability above a threshold probability that the sequence of frames contains a digital representation of one of the specific keywords, the user device may perform an action that corresponds with the one of the specific keywords. For instance, the user device may exit a standby state, launch an application <read on identifying and initiating a voice assistant based on keyword recognition>, or perform another action” and [0003] “training a deep neural network <read on an artificial intelligence model> with a first training set by adjusting 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of San Martin in the system (as taught by BROWN) for employing neural networks to identify keywords and the associated application or voice assistant, and in turn, to recognize the associated voice commands of the application or voice assistant.
As per claim 2 (dependent on claim 1), BROWN in view of San Martin further discloses “15based on the text converted from the input voice including a trigger word for activating the voice assistant among the plurality of voice assistants, identify the voice assistant corresponding to the trigger word (San Martin, [0020], Upon determination that a sequence of frames contains a digital representation of one of the specific keywords, or has probability above a threshold probability that the sequence of frames contains a digital representation of one of the specific keywords, the user device may perform an action that corresponds with the one of the specific keywords. For instance, the user device may exit a standby state, launch an application <read on identifying and activating a voice assistant based on keyword recognition>, or perform another action).”
As per claim 3 (dependent on claim 1), BROWN in view of San Martin further discloses “15store information regarding the voice assistant for each of a plurality of domains, and identify a domain corresponding to the input voice by inputting the text 38converted from the input voice to an artificial intelligence model trained to determine a domain of an input text among the plurality of domains; and identify the voice assistant corresponding to the identified domain among the plurality of voice assistants based on the information stored in the memory (San Martin, [0020], Upon determination that a sequence of frames contains a digital representation of one of the specific keywords .. launch an application <where identified application based on recognized keyword indicates the associated domain>; [0003], a deep neural network <read on an artificial intelligence model with stored keywords>).”
As per claim 4 (dependent on claim 1), BROWN in view of San Martin further discloses “15based on the identified voice assistant being identified to be able to provide a response to the input voice, provide a response to the input voice using the identified voice assistant (San Martin, [0020], the user device may perform an action that corresponds with the one of the specific keywords .. launch an application <read on the identified voice assistant based on the identified keyword>; BROWN, [0047], a speech recognition interface .. Each application provides a list of five commands to be registered and used by the control application <read on to recognize the input voice and provide response for each registered command>).”
As per claim 5 (dependent on claim 1), BROWN in view of San Martin further discloses “15based on the identified voice assistant being identified to be unable to provide a response to the input voice, identify whether another voice assistant is able to provide a response to the input voice, by inputting the text converted from the input voice to another artificial intelligence model that has been trained based on texts recognizable by the other voice assistant among the plurality of voice assistants; and based on the other voice assistant being identified to be unable to provide a response to the input voice, obtain a response to the input voice from each of the plurality of voice assistants (Examiner’s Note: The recited limitations in this claim are very confusing, in particular, see above underlined voice assistants. In addition, all of the speech recognition steps, either for application/voice assistant identification, OR for application commands recognition to determine if a particular voice assistant is able or unable to provide a response have been clearly taught in Claim 1>).”  
As per claim 6 (dependent on claim 1), BROWN in view of San Martin further discloses “15based on the identified voice assistant being identified to be unable to provide a response to the input voice, identify a voice assistant which is able to provide a response to the input voice, from among the plurality of voice assistants, by inputting the text converted from 39the input voice to an artificial intelligence model that is trained based on texts recognizable by the plurality of voice assistants; and based on none of the plurality of voice assistants being identified to be able to provide a response to the input voice, obtain a response to the input voice from each of the plurality of voice assistants (Examiner’s Note: all of the speech recognition steps, either for application/voice assistant identification, OR for application commands recognition to determine if a particular voice assistant is able or unable to provide a response have been clearly taught in Claim 1>).”
As per claim 7 (dependent on claim 1), BROWN in view of San Martin further discloses “15identify an accuracy of a response of each voice assistant to the input voice by inputting the response obtained from each of the plurality of voice assistants to an artificial intelligence model trained based on a plurality of questions-responses; and provide a response to the input voice through at least one of the plurality of voice assistants based on the identified accuracy (San Martin, [0020], Upon determination that a sequence of frames .. has probability <read on accuracy> above a threshold probability that the sequence of frames contains a digital keywords, the user device may perform an action that corresponds with the one of the specific keywords. For instance, the user device may .. launch an application <read on identifying and initiating a voice assistant based on keyword recognition>; BROWN, [0047], navigation assistance application 504 may provide commands “plan route”, “directions”, “location”, “map”, and “zoom” .. Satellite radio tuner application 506 may provide the commands “station”, “scan”, “volume”, “seek”, and “set station” <where each command must be trained before use, which reads on questions-responses training data, such as directions and answers>).”  
As per claim 8 (dependent on claim 7), BROWN in view of San Martin further discloses “15provide a response of the identified voice assistant which provided a response with a highest accuracy among the plurality of voice assistants as a response to the input voice (San Martin, [0020], Upon determination that a sequence of frames .. has probability above a threshold probability <read on a ready mechanism to compute probability and select the highest one as the most accurate for selecting the voice assistant> that the sequence of frames contains a digital representation of one of the specific keywords, the user device may perform an action that corresponds with the one of the specific keywords .. launch an application, or perform another action <read on providing a corresponding response>; BROWN, [0047], a speech recognition interface .. Each application provides a list of five commands to be registered and used by the control application <read on to recognize the input voice and provide response, with similar ready mechanism in computing probability for response accuracy>).” 
As per claim 10 (dependent on claim 7), BROWN in view of San Martin further discloses “1540determine the text converted from the input voice as a text recognizable by a voice assistant which provided a response with a highest accuracy (San Martin, [0020], Upon  and 
update an artificial intelligence model trained based on texts recognizable by the voice assistant based on the determined text (San Martin, [0035], the deep neural network 104 is previously trained for speech recognition with a suitable initial training set to initialize the hidden layers of the deep neural network where the parameters for all layers of the deep neural network 104 are updated during training. The deep neural network 104 is then trained using a second training set <read on updating the model with the same training mechanism for each application/keyword and the associated commands>, potentially smaller than the initial training set that includes data for the output categories, e.g., the specific keywords and key phrases which the deep neural network 104 will identify).”
Claims 11-18 (similar in scope to claims 1-8) are rejected under the same rationale as applied above for claims 1-8. 
Claim 20 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1.
3.	Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over BROWN in view of San Martin, and further in view of Solaro, et al. (US 20110004608; hereinafter SOLARO).
claim 9 (dependent on claim 7), BROWN in view of San Martin further discloses “15based on the accuracy of the response of each of the plurality of voice assistants being within a predetermined range, provide a response to the input voice by [ combining the responses of the plurality of voice assistants ] (San Martin, [0020], Upon determination that a sequence of frames .. has probability above a threshold probability <read on a ready mechanism to compute probability and select the qualified voice assistant as a system design choice> that the sequence of frames contains a digital representation of one of the specific keywords, the user device may perform an action that corresponds with the one of the specific keywords .. launch an application, or perform another action <read on providing a corresponding response>; BROWN, [0047], a speech recognition interface .. Each application provides a list of five commands to be registered and used by the control application <read on to recognize the input voice and provide response, with similar ready mechanism in computing probability for response accuracy>).” 
BROWN in view of San Martin does not expressly disclose “combining the responses of the plurality of voice assistants ..” However, the feature is taught by SOLARO (Title: Combining and re-ranking search results from multiple sources).
In the same field of endeavor, SOLARO teaches: [0002] “combining and re-ranking results of a search performed by multiple search sources involves inputting the results from two or more different search sources, applying a uniform ranking system to all the different result sets, and then combining and presenting the results to a user.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of SOLARO in the 
 Claim 19 (similar in scope to claim 9) is rejected under the same rationale as applied above for claim 9. 
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	3/16/2022

Primary Examiner, Art Unit 2659